Title: From John Adams to John Trumbull, 6 February 1805
From: Adams, John
To: Trumbull, John



My dear Sir
Mount Wollaston, Quincy Feb. 6. 1805

Colonel Humphreys and Col Tudor did me the honor of a Visit on Saturday and We had much Conversation about you, which made me feel as if I was Sitting at my Fire Side among my Children whom I had not found together for many Years. I was highly rejoiced to hear of your health, and the honor Esteem and respect which the Men of Connecticutt, which the Men of Connecticutt, have at length the Sense and Virtue to pay where it is So justly due.
Shall you visit Boston again, or will your public and private Engagements forbid it. It would be a delicious Feast to Us if you could find it convenient to Spend a Week or two with Us, at Mount Wollaston whose present possessor is a warm Friend to the Church And State of Connecticut, although Moreton, who erected a Maypole Upon it 180 years ago was a mortal Enemy to the Church and State of the Saints as he calls them at that time.—That impudent Instrument of Arch Bishop Laud, was engaged all his time in an Enterprize exactly Similar to that of Abraham Bishop and Pierpoint Edwards, viz to overturn and destroy Church and State in New England. The Skillfull Pistolian Burr, and his little band I understand have been industrious Coadjutors with Abraham in the great Work of unsettling Steady habits in Connecticutt.
Is it Safe to ask a question, in these times or to give an Answer? Safe or not I will risque it.—Are the Anchors and Cables of the good Staunch Ship Connecticutt Strong enough, and is the Anchoring Ground good enough to ride out this pelting pitiless Storm of Democracy? Can you Account for the popular Pheenomina, which Occur daily? Is it fashion? is it Contagion? Is it a Distemper? or is it bribery, and Corruption from forreign Policy? or is it a Convulsion of the Element, that has blown down so many Houses and Trees and fences? It is said by Dr Mead that Storms Eclipses &c as well as high tides at full and Change of the Moon, often made his Patients mad. Have you, Such a sett in Connecticutt as We have in Massachusetts of Strange Awkward, Outlandish Vagabonds running about in every town in the Character of Lay Preachers, schoolmasters Pedlars, Day Labourers and Beggars, watching every Opportunity to preach Democracy and propagate all the Lyes and Slanders of Duane and the other Editors of his feather? or is the mere Sound of Liberty the magical Talisman?
I am weary of Conjectures, but I shall never be weary in the Ways of Well doing and especially of assuring you of my constant Esteem and Affection.
J. Adams